POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS: WHEREAS, LOCORR INVESTMENT TRUST a business trust organized under the laws of the State of Ohio (hereinafter referred to as the “Trust”), periodically files amendments to its Registration Statement with the Securities and Exchange Commission under the provisions of the Securities Act of 1933 and the Investment Company Act of 1940, as amended; and WHEREAS, the undersigned is a Trustee of the Trust; NOW, THEREFORE, the undersigned hereby constitutes and appoints DONALD S. MENDELSOHN, MICHAEL V. WIBLE and JOANN M. STRASSER as attorneys for him and in his name, place and stead, and in his office and capacity in the Trust, to execute and any Amendment or Amendments to the Trust’s Registration Statement (File Nos. 333-171360 and 811-22509), hereby giving and granting to said attorneys full power and authority to do and perform all and every act and thing whatsoever requisite and necessary to be done in and about the premises as fully to all intents and purposes as he might or could do if personally present at the doing thereof, hereby ratifying and confirming all that said attorneys may or shall lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has hereunto set his hand this 16th day of April, 2013. Mark A. Thompson Trustee STATE OF MINNESOTA
